Filed 6/8/16 P. v. Harrington CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C080215

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM042722)

         v.

JASON BRYAN HARRINGTON,

                   Defendant and Appellant.




         Appointed counsel for defendant Jason Bryan Harrington has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) After reviewing the record, we find a clerical
error in the abstract of judgment, which we will direct the trial court to correct, and we
affirm the judgment.
                                                  BACKGROUND
         On April 6, 2015, a law enforcement officer identified defendant, who was living
in a tent, as a parolee also required to register as a sex offender. The officer searched

                                                             1
defendant and his belongings and found a cellular phone with Internet access and 0.2
grams of methamphetamine in defendant’s backpack.
        The People subsequently charged defendant with possessing a controlled
substance (Health & Saf. Code, § 11377) and alleged he was ineligible to serve his term
in county jail because he was previously convicted of a strike offense. The People further
alleged defendant served prior terms in prison and was previously convicted of a strike
offense.
        Defendant pleaded no contest to the possession charge and admitted the prior
strike conviction made him ineligible to serve his term in county jail. In exchange for
defendant’s plea, the People moved to strike the sentencing enhancement allegations.
        The trial court struck the enhancement allegations and sentenced defendant to the
middle term of two years in state prison. The court also awarded defendant 41 days of
custody credit and ordered him to pay various fines and fees including a $736 “report
fee.”
        Defendant appeals without a certificate of probable cause.
                                        DISCUSSION
        Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed and we received no communication from defendant.
        Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
        We did, however, find a clerical error that requires correction. At sentencing, the
trial court ordered defendant to pay a $736 “report fee.” The abstract of judgment does
not include that fee. “The oral pronouncement of judgment controls over any
discrepancy with the minutes or the abstract of judgment. [Citations.]” (People v.

                                               2
Sharret (2011) 191 Cal.App.4th 859, 864.) Accordingly, the trial court must prepare a
corrected abstract of judgment reflecting the $736 report fee. (Ibid.)
                                      DISPOSITION
       The judgment is affirmed. The clerk of the superior court shall prepare a corrected
abstract of judgment reflecting the $736 report fee ordered by the trial court and forward
a certified copy to the Department of Corrections and Rehabilitation.




                                                   /s/
                                                 Blease, Acting P. J.


We concur:




  /s/
Butz, J.




  /s/
Renner, J.




                                             3